The Honorable Clarence Bell State Senator P.O. Box 282 Parkin, AR 72373
Dear Senator Bell:
This is in response to your request for an opinion regarding the Arkansas Department of Human Services ("Department") in its provision of protective services for children under the Arkansas Child Abuse Act (Act 397 of 1975).  You have asked, specifically, whether the Department may delegate a portion of its duties to SCAN Volunteer Services, Inc., including the duty to receive and investigate reports of child abuse and neglect.
It must be initially noted that Act 397 of 1975 (codified at Arkansas Code of 1987 Annotated 12-12-501 et seq.) was enacted following passage of Public Law 93-247 by the 93rd U.S. Congress (42 USCA 5101 et seq.), which authorized a federal appropriation to assist the States upon their enactment of child abuse laws reflecting specified minimum requirements.  This federal legislation offers some guidance in addressing your question wherein reference is made to the Secretary of Health and Human Services' authority to make grants to the States ". . . for the purpose of assisting the States in developing, strengthening, and carrying out child abuse and neglect prevention and treatment programs."  42 USCA 5103(b)(1).  The federal law continues by establishing certain prerequisites to the States' qualification for assistance, stating in pertinent part as follows:
     In order for a State to qualify for assistance under this subsection, such State shall * * * demonstrate that there are in effect throughout the State, in connection with the enforcement of child abuse and neglect laws and with the reporting of suspected instances of child abuse and neglect, such administrative procedures, such personnel trained in child abuse and neglect prevention and treatment, such training procedures, such institutional and other facilities (public and private), and such related multidisciplinary programs and services as may be necessary or appropriate to assure that the State will deal effectively with child abuse and neglect cases in the State. (Emphasis added.)
42 USCA 5103(b)(2)(D).
The federal Social Services Block Grant Act ("Title XX" of the Social Security Act, codified as 42 USCA 1397 — 1397f) must also be considered in this regard.  The purpose of this Act is to consolidate federal assistance to the States for social services into a single grant in order to encourage the States to furnish services directed at certain goals including, inter alia, prevention of "neglect, abuse, or exploitation of children and adults unable to protect their own interests. . . ."  42 USCA 1397. The Act identifies these services as including "protective services for children and adults. . . ."  42 USCA 1397a. The Act then specifically authorizes the use of funds ". . . for the purpose of purchasing technical assistance from public or private entities if the State determines that such assistance is required in developing, implementing, or administering programs funded under this title." (Emphasis added.) 42 USCA 1397a.(e).
Title XX thus governs the grant and use of federal funds under42 USCA 5101 et seq. in connection with the States' administration of child abuse and neglect prevention and treatment programs.  This federal legislation offers a significant backdrop to A.C.A.12-12-501 et seq. for purposes of construing the Arkansas Act.  It is clear that provisions of the Arkansas Code must be liberally construed in order that the true intent of the legislature may be fully carried out.  A.C.A. 1-2-202.  While the Arkansas Child Abuse Act is not explicit in this regard, it may reasonably be concluded that the Department acts within the scope of its authority in purchasing services from private entities with federal funds as a means of obtaining assistance in connection with its duty to receive and investigate reports of child abuse and neglect.  The federal legislation authorizes this use of funds, and language contained in A.C.A. 12-12-501 et seq. suggests the authorization of involvement by persons outside the Department.  See, e.g., A.C.A. 12-12-507(8)(c).
With respect to the use of State funds, it is significant to note that the appropriation act for the Children and Family Services Division of the Department (Act 1061 of 1987) contains a separate line item for SCAN.  See Item No. (05), Section 5 of Act 1061 of 1987.  While it must again be noted that the Department's authority to contract with private, non-profit entities such as SCAN is not explicitly set forth under A.C.A. 12-12-501 et seq., the appropriation act does reflect legislative intent in this regard.  It is reasonable to conclude, in the absence of some indication of legislative intent to the contrary, that the permitted uses of these funds extend to SCAN's historical provision of services involving the receipt and investigation of reports of child abuse and neglect.
It is therefore my opinion, based upon the foregoing, that the Department may properly contract with SCAN for the purchase of services in connection with the Department's duty under Act 397 of 1975 to receive and investigate reports of child abuse and neglect.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.